—Casey, J.
Appeal from an order of the Supreme Court at Special Term (Cholakis, J.), entered April 2, 1985 in Albany County, which denied defendant’s motion for a protective order and granted plaintiffs cross motion for an order directing defendant to produce documents enumerated in plaintiffs notice to take a deposition upon oral examination.
Plaintiff commenced this action seeking to recover, among other things, office equipment, patient records, and fees and revenues from patient care allegedly diverted by defendant during his employment as a teacher, researcher and supervisor. Following this court’s reversal of Special Term’s order granting defendant’s motion for summary judgment dismissing the complaint (104 AD2d 119, affd 67 NY2d 757), plaintiff served a notice to take deposition containing a request that defendant produce a number of specified documents to be used at the oral examination. Defendant moved for a protective order with respect to that part of the notice which sought production of documents, alleging that the notice was premature, overbroad, vague and intended to harass defendant, and that the requested documents related to a period that was irrelevant to the action. Plaintiff cross-moved for an order compelling defendant to comply with the notice. Special Term denied defendant’s motion and granted plaintiffs cross motion. This appeal ensued.
This court has recently stated that: "The trial court is vested with broad discretion in supervising disclosure * * * This discretion must be exercised in light of the court’s broader duty to facilitate the resolution of civil actions * * * and based upon the well-settled principle that the disclosure provisions of the CPLR are to be interpreted liberally, with the test being one of usefulness and reason” (Sarbro Realty Corp. v Kradjian, 116 AD2d 866, 867).
*884Having reviewed the record, we find no abuse of discretion by Special Term and, therefore, its order must be affirmed.
Order affirmed, with costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.